Citation Nr: 9922351	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
right forehead, with history of injury with headaches, 
currently evaluated as 30 percent, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1998).

2.  Entitlement to an increased rating for residual scars, 
face and forehead, currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

By rating decision in March 1946, service connection was 
granted for scars of the forehead.  By rating action in 
October 1993, the evaluation of the veteran's service 
connected disability was increased to 10 percent.  By rating 
action in June 1994, the evaluation of the veteran's service 
connected disability was increased to 30 percent.  In October 
1995, the veteran filed a claim for an increased rating for 
paralysis of the right forehead with history of headaches.  
This appeal arises from the March 1996 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
continued the 30 percent evaluation of the veteran's service 
connected paralysis of the right forehead with history of 
injury with headaches.  A Notice of Disagreement was filed in 
May 1996 and a Statement of the Case was issued in June 1996.  
A substantive appeal was filed in June 1996 with no hearing 
requested.

This case was remanded in August 1997 for further 
development.  The case was thereafter returned to the Board. 

By rating decision in January 1998, the RO increased the 
evaluation for the veteran's service connected residual 
scars, face and forehead to 10 percent.  The veteran has 
continued his appeal of the 10 percent rating.

The issue of service connection for hearing loss was referred 
to the RO in the August 1997 remand; in writing in February 
1999, the veteran indicated that he did not wish to pursue a 
claim for service connection for hearing loss.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 30 percent 
for paralysis of the right forehead, with history of injury 
with headaches is plausible, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  The veteran's claim for a rating in excess of 10 percent 
for residual scars, face and forehead is plausible, and all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

3.  The veteran's paralysis of the right forehead is not 
manifested by complete paralysis.  

4.  The veteran's service-connected recurrent paralysis of 
the right forehead, with history of injury with headaches 
does not markedly interfere with the veteran's employment or 
result in frequent periods of hospitalization.

5.  The symptoms of the veteran's scars of the face and 
forehead are not more than moderately disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for paralysis of the right forehead, with history 
of injury with headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8205, 
8305, 8405 (1998). 

2.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for an extra-schedular evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 
§ 3.321(b)(1) (1998). 

3.  The criteria for the assignment of a rating in excess of 
10 percent for residual scars, face and forehead, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7804, 7899 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's October 1945 separation examination indicates 
that the veteran suffered an injury to the right forehead.

By rating action of March 1946, service connection was 
granted for scar of the forehead with an evaluation of 0 
percent.

Treatment records from June 1992 from G. M. Echelman, M.D., 
show that the veteran was seen with a complaint of a sinus 
infection and a mass over the right frontal sinus.  He had a 
head injury years ago and since that time had recurrent 
chronic sinusitis.  The veteran was put on medication.  He 
was seen again later in June 1992.  The sinusitis was 
improving.  There was a definite mass on the right side.  CAT 
scans and x-rays did not reveal any evidence of a tumor.  

VA treatment records for the veteran from February 1992 to 
October 1993 were associated with the file:

A VA x-ray from February 1992 of the sinuses shows that there 
was good aeration of all the paranasal sinuses.  There was no 
evidence of any acute or chronic sinusitis.  The walls of the 
sinuses were normal.  The impression included normal sinuses.

A VA outpatient record from October 1992 shows the veteran 
requested an evaluation of the pain over the right eye with a 
constant headache.  A knot came up over the eye approximately 
two years ago, which was tender.  On examination, the frontal 
area had a soft, fluctuant, 2.5 cm in diameter, subcutaneous 
lesion that was nontender and there was no drainage.  There 
was no bony abnormality under the lesion.  The assessment was 
right frontal forehead mass, suspect cyst.

A VA outpatient record from November 1992 shows that the 
veteran was seen with a severe headache over the right eye 
with sharp pains.  He was having some visual problems.  He 
had headaches for the past six months and he complained of 
increased frequency, severity, and duration.  The pain was 
sharp, intermittent, and fleeting.  There was no relationship 
to time or meals.  There was no change with position.  There 
was no history of "shingles".  Lately he had tearing of the 
right eye with pain.  There was no change of vision.  He did 
not have rhinorrhea.  On examination, there was a soft tissue 
mass above the right eye that was tender.  Range of motion of 
the cervical spine did not elicit pain.  The assessment 
included probable right supraorbital neuralgia, questionable 
secondary to mechanical compression.  

A VA outpatient record from later in November 1992 shows that 
the veteran complained of neuralgia type pains of the right 
forehead.  He had sharp pains without warning.  The sinus CT 
was negative.  The impression included right supraorbital 
neuralgia.

A VA outpatient record also from November 1992 indicates that 
the veteran complained of intermittent neuralgia for many 
years.  It was now more persistent, with some swelling at 
times, otherwise negative.  On examination, the veteran had 
decreased facial expression.  The impression included 
questionable neuralgia - neuroma.

A VA outpatient record from November 1992 shows that the 
veteran was evaluated at the pain clinic.  

A VA outpatient record from December 1992 shows that the 
veteran was seen for follow up of a sharp right sided 
headache.  The veteran was disoriented and could not function 
on his medication, therefore, it was discontinued.  A CT of 
the head and sinus was received.  No soft tissue density was 
seen on the skull and there was no pathology.  

A VA outpatient record from December 1992 shows the veteran 
was seen at the plastic surgery clinic.  A possible 
exploration for neuroma was indicated.

A VA outpatient record from January 1993 shows that the 
veteran was seen with intermittent right supraorbital 
neuralgia for the past seven to eight months.  He had a 
history of swelling over the right brow since two years ago.  
He had a history of a right sided headache since 1944 
intermittently, which had progressed.  The CT of the head 
last May or June was negative.  There was a tender spot and 
swelling over the right eye.  The impressions included 
supraorbital - supratrochlear after traumatic neuroma, and 
headache, probably unrelated.

A VA surgery record from February 1993 shows that the veteran 
had surgery for a exploration of the right supraorbital 
region for neuroma and excision of a mass.  The veteran had a 
small raised area of deep soft tissue over the right medial 
supra orbital area.  He had a history of laceration in the 
adjacent area and complained of intermittent shocking pain 
arising from the area and headaches. 

On a VA examination in March 1993, the veteran complained of 
pain over the right eye.  The pain would be sharp with no set 
pattern, then a severe ache.  He had pain every week.  On 
examination, there was decreased response to light touch over 
the right brow and the elevators of the right brow were not 
working.  The diagnoses included pains in the right frontal 
region for 49 years, secondary to facial wounds with residual 
paralysis of the elevators of the right brow and decreased 
sensation in a 5 by 10 centimeter region over the right brow, 
improved in the last month following plastic surgery.  

By rating action of October 1993, the evaluation of the 
veteran's scars right forehead, post operative was increased 
to 10 percent.

Additional VA treatment records from February 1993 to 
December 1994 were associated with the file:

A VA outpatient record from February 1993 shows that the 
veteran was seen for suture removal after an operation for 
scar revision of the right supra orbital area.  

A VA outpatient record from October 1993 shows the veteran 
complained of continued pain of the right supraorbital area.  
On examination of the face, there was a right supraorbital 
scar.  There was no mass or lesion.  The sinuses were not 
tender.  The assessment included supraorbital neuralgia.

A VA outpatient record from October 1993 shows the veteran 
complained of pain over the right eye that was gradually 
getting worse.  He did not have blurred vision.  He stated 
the area around and above the right eye was very sensitive to 
touch.  He denied headaches or dizziness.  The veteran was 
status post removal of a right supraorbital neuroma.  He was 
doing well until four to five weeks ago when he began having 
a dull ache with varying intensity.  He occasionally had some 
blurring vision which was not associated with pain.  He had 
not had the pain over the nerve that he had before surgery.  
The veteran denied recent trauma.  There were no sinus 
symptoms or drainage.  The veteran had a scar over the right 
eyebrow that was tender to palpation.  There was tenderness 
at the foramina of the right supraorbital area.  There was no 
shock like pain with palpation, no radiation, and no sinus 
tenderness or erythema.  The assessment included painful scar 
of the right forehead.   

A VA outpatient record from January 1994 shows that the 
veteran had revision of a scar by plastic surgery in February 
1993.  The pain had recurred.  The pain was sharp and brought 
on by movement at times.  The right brow was mildly sensitive 
to percussion.  Sensation over the right brow was slightly 
decreased to pin prick.  The impression was recurrent 
neuralgic pain of the right supraorbital area.

A VA outpatient record from February 1994 shows that the 
headaches continued.  The veteran had sharp pains at times.  
Extension of the neck seemed to worsen it.  The area around 
the orbit would get so sensitive that he could not touch it.  
On examination, there was mild tenderness.  The impression 
included recurrent pain.  

A VA outpatient record from February 1994 from plastic 
surgery shows that there was no palpable tumor currently.  
The triggerpoint was the supraorbital nerve.  

A VA CT scan from February 1994 includes an impression of 
normal finding on the transaxial and coronal CT scan of the 
paranasal sinuses.

A VA outpatient record from April 1994 shows that the veteran 
was seen with complaints of constant pain over the right eye.  
At times he had post nasal drainage.  On examination, there 
was local sensitivity over the orbit and scarred area.  

A VA outpatient record from May 1994 shows the veteran was 
seen with complaints of headaches and dysesthesia over 
forehead and brow, at times, not constant.  The examination 
was negative for dysesthesia or swelling.  The impression was 
painful neuralgia.  

A VA outpatient record from July 1994 shows the veteran was 
seen for injection of local nerve block.  

A VA outpatient record from August 1994 shows the veteran was 
seen for nerve block injections.  On examination, the veteran 
had some local tenderness over the scar.   

A VA outpatient record from October 1994 shows the veteran 
had increased sensitivity and headaches.  He had some stress, 
and his wife's daughter was ill.  He was going to consider 
surgery.  On examination, the veteran's brow was furrowed.  
The forehead was sensitive to light touch.  There was no 
swelling.  The impressions included persistent neuralgia and 
headaches.

A VA outpatient record from plastic surgery from October 1994 
shows that the veteran's neuralgia was recurring somewhat and 
the veteran requested surgery.  He had two point 
discrimination, the right greater than the left. 

A VA outpatient record from December 1994 shows that the 
veteran had supraorbital neuralgia.  He had resection two 
years ago and injections for pain since then.  His symptoms 
of pain and headaches always recurred.  On examination, the 
veteran had no palpable mass.  He had decreased sensation of 
the right forehead with weak frontalis function.  The 
assessment included chronic supraorbital neuralgia.

VA outpatient records from January 1995 show that there was a 
possibility that the veteran had vascular type headaches.  
The veteran was evaluated to rule out carotid vascular 
disease.  

On a VA examination in April 1995, the veteran complained of 
pain of his face, especially above the right eyebrow.  He had 
paralysis of the right eyebrow.  On most days he had a dull 
pain in the right face and above the right eyebrow.  Over the 
years, it had gradually worsened.  Now he had started to get 
sharp pains over the right eye.  He estimated that 60 percent 
of the days out of a month, he might be debilitated by this.  
He was out of commission until one or two in the afternoon 
when he might be able to get the pain to ease off.  On 
examination, the veteran was able to move his lower face 
well.  He had good sensation of the lower face.  He was 
unable to elevate the right eyebrow.  There was an area of 
numbness that was about 2 inches wide and about 5 inches high 
over the right eyebrow.  The diagnoses included paralysis, 
right eyebrow elevators, and pain above and in the right 
forehead that was unrelieved by numerous medications, 
surgery, and Marcaine injections.  

By rating action of June 1995, the evaluation of the 
veteran's paralysis of the right forehead with history of 
injury and headaches was increased to 30 percent.

A VA outpatient record from March 1995 indicates that the 
veteran complained of pain to the right forehead to the 
corner of the right eye.  It was indicated that he did not 
have a retinal problem.  

A VA outpatient record from May 1995 indicates that the 
veteran's symptoms were unchanged.  He was considering 
different types of injections for the pain.

A VA outpatient record from June 1995 shows the veteran was 
having pain.  

A VA outpatient record from July 1995 shows the veteran's 
complaints were unchanged.  

A VA surgery record from August 1995 shows the veteran had 
exploration of right supraorbital nerve with loop neuroneural 
[sic] coaptation.  The postoperative diagnoses included right 
supraorbital neuropathy.

A VA outpatient record from August 1995 shows that he veteran 
had recent plastic surgery on a painful neuroma for the 
second time.  He complained of sinus fullness and drainage 
and hoarseness.  On examination, there was no tenderness over 
the maxillary sinuses and no nasal discharge.  Light touch 
sensation was decreased over the supraorbital area.  The 
impression was status post neuroma excision and questionable 
sinus drainage.  

A VA outpatient record from September 1995 shows the veteran 
was having pain of the right side of the head which woke him 
up at night.  It started out dull but increased.  The pain 
was below the surgical sight.  On examination, the scar was 
well healed.  The veteran had mild decreased sensation over 
the brow. 

A VA outpatient record from October 1995 shows that the 
veteran still had sharp pain over the right eye.  The veteran 
only had temporary improvement from the surgery of the 
supraorbital nerve.  The upper forehead was anesthetic but 
hyperesthetic with front Tinel's sign of the right brow.
 
In October 1995, the veteran filed a claim for an increased 
rating for the service connected paralysis of the right 
forehead with history of headaches.

On a December 1995 VA examination, the veteran complained of 
some paralysis of the right eyebrow and forehead.  He had 
some numbness from the right forehead in about a three inch 
wide swath back to the occipital area on the right side.  
Over the years, the pain had increased in the right forehead.  
He had surgery in October 1995, however, there was no change 
in the pain.  The skin was sensitive around the right eyebrow 
and the veteran could hardly stand to be touched there.  
Sometimes the pain would wake him up at night.  He had pain 
every day.  He might have twitches of pain continuously for 
about five minutes, then it would go away for an hour and 
come back again.  Activity or rest did not make a difference.  
On examination, the right forehead did not move as well as 
the left forehead.  The orbicularis oris was very strong and 
the veteran could shut his eyes tightly.  He had full eye 
movements.  The area around the right eyebrow was 
hypersensitive.  The right cheek showed good movement and no 
numbness.  His smile was good.  The uvula was midline.  There 
was a normal wrinkle pattern in the nasal labial fold on the 
right and left.  The right forehead had decreased wrinkle 
pattern.  The right eyelid did not droop.  The diagnoses 
included paralysis right forehead, numbness, and pain 
secondary to shrapnel wound.

By rating action of March 1996, evaluation of paralysis right 
forehead with history of injury and with headaches, numbness, 
and pain which was currently 30 percent, was continued.  The 
current appeal to the Board arises from this action.

Associated with the file pursuant to the veteran's appeal 
were VA treatment records.  They included a report of a 
February 1993 operation to explore the right supraorbital 
nerve, excision of scar tissue of the right supraorbital 
region and division of the right supraorbital nerve.  The 
operative diagnoses included scar tissue of right forehead 
with interconnection with supraorbital nerve neuroma. 

A VA outpatient record from February 1997 indicates that the 
veteran reported pain around the right orbit.  The pain was a 
chronic dull ache with occasional acute increases in pain.  
On examination, the veteran had decreased sensation of the 
right supraorbital area.  

A VA outpatient record from March 1997 indicates that the 
veteran was referred to the pain clinic.

An April 1997 report from the VA pain clinic indicates that 
various methods to treat the veteran's pain could be 
considered.

On a VA examination in November 1997, the neurology 
examination showed that the veteran complained of pains that 
were not a headache.  He had constant pain every day.  
Sometimes it was a shooting pain.  It was unrelated to his 
position or whether he was working or at rest.  He watched 
television.  He was unable to vacuum but he was able to 
sweep.  He could shower alone.  He was unable to sleep on his 
right side.  On examination, the face was okay; however, the 
right brow was limited in excursion.  The conclusions 
included headaches for fifty plus years, etiology unknown.  
Neurological examination was negative except for limited 
excursion of the right brow.

On the VA examination for scars in November 1997, the veteran 
reported constant pain as a result of his neurological 
disability.  He reported numerous scars above and around the 
right eye.  None of the surgeries he had had helped eliminate 
his pain.  The examination revealed numerous very well healed 
surgical scars.  There was a horizontally oriented 5 cm thin, 
white, flat scar overlying the right eyebrow.  It was no 
greater than 1 mm in width.  There was a well healed surgical 
scar at the lateral aspect of the right eye which was 
vertical in orientation, non-elevated, and no greater in 
width than 1 mm.  Its length was 3.2 cm.  There was a small, 
atrophic, well healed, flesh colored scar overlying the left 
eyebrow and contiguous with the left eyebrow.  It was 2 cm in 
length and approximately 4mm in width.  The scars were 
evident on careful examination.  The diagnoses included well 
healed surgical scars.  

By rating action of January 1998, an evaluation of 10 percent 
was granted for residual scars, face and forehead.  The 
current appeal to the Board arises from this action.

In a statement in April 1998, the veteran indicated that he 
had worked at Educational Computer Corporation from 1978 to 
1979, and at Computer Services Corporation from 1980 to 1983.  
He indicated that he had lost no time from illness.  He had 
not left his last job because of disability.  He last worked 
full time in November 1983.  He became too disabled to work 
in 1995.

Received in July 1998 was a notation from the Educational 
Computer Corporation indicating that the veteran had never 
worked for them.

Received in October 1998 was a letter addressed to the 
veteran from Computer Sciences Corporation that indicated 
that they were unable to locate any records that showed that 
the veteran worked for Computer Sciences Corporation between 
1980 and 1983.  Their Corporation did not maintain personnel 
information longer than seven years.  

VA outpatient records from December 1997 to June 1998 were 
associated with the file.

On a VA outpatient record in December 1997, the veteran 
complained of sharp pain of the right frontal nerve.  He had 
pain every day.  On examination, it was noted that the 
veteran had a scar of the right supraorbital area which was 
very tender.  

On a VA outpatient record in January 1998, the veteran was 
seen with a history of neuroma in his forehead.  He had a 
reaction to pain medication.  On examination, the right face 
had a few small blisters, but no erythema.  The right eye was 
normal.  The assessment included possible/probable post 
therapeutic neuralgia.  

A VA record from February 1998 describes a telephone contact 
with the veteran.  The veteran developed what sounded like 
herpes zoster in the distribution of his right frontal nerve 
subsequent to receiving a steroid injection.  The pain 
continued even though the skin and orbital sequela of herpes 
had resolved.  

A VA outpatient record from February 1998 indicates that the 
veteran was having pain.  He had a small residual scar of the 
fifth cranial nerve, ophthalmic division, of the right 
forehead.  He did not have erythema or eye irritation.  The 
impression included recent zoster right fifth cranial nerve, 
ophthalmic division, and longstanding neuroma.

A VA outpatient record from March 1998 shows that the 
veteran's pain was ongoing.  It radiated to the side of his 
nose and cheek.  The pain could awaken him from sleep.  The 
area was well healed externally.  The impression was chronic 
neuralgia secondary to facial neuroma of the right fifth 
cranial nerve, ophthalmic division.

A VA ENG report from March 1998 includes an impression of 
essentially normal ENG.  The standard ENG showed no gaze, 
spontaneous, or positional nystagmus.  The Dix-Hallpike test 
for benign paroxysmal positioning vertigo (BPPV) was negative 
to both sides.  Bithermal caloric irrigation produced 
symmetrical nystagmus responses (six percent inter-ear 
difference and one percent direction preponderance to the 
right).  Fixation suppression was normal.  Computer analysis 
of ocular saccades demonstrated normal saccadic velocity and 
accuracy, with slightly abnormal latency.  Visual pursuit and 
optokinetic tests were essentially normal at all test 
frequencies.  

A VA outpatient record from June 1998 shows that the veteran 
complained of a neuroma that was out of control.  He had pain 
of the right forehead.  He described the pain as sharp.  
Jarring of any kind or nodding would trigger the pain.  On 
examination, there was tenderness over the right supraorbital 
area.  The assessment included chronic neuralgia of the right 
fifth cranial nerve, ophthalmic division.  


II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A.  Paralysis of the right forehead

By rating action in March 1946, service connection was 
awarded for scar of the forehead; a 0 percent rating was 
assigned.  By rating action in October 1993, the evaluation 
of the veteran's service connected scars of the right 
forehead was increased to 10 percent from February 1992 under 
Diagnostic Code (DC) 8205 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  By rating action in June 
1995, the evaluation of the veteran's service connected 
disability, described as paralysis of right forehead with 
history of injury with headaches, was increased to 30 percent 
under Diagnostic Code 8205.  A rating action in January 1998 
indicates that the evaluation of the veteran's service 
connected paralysis of the right forehead with history of 
injury with headaches was 30 percent under Diagnostic Codes 
8045 and 8205.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, the ratings for the fifth 
trigeminal cranial nerve are: 

Diagnostic Code 8205  Paralysis of:
Complete.......50
Incomplete, severe.......30.

Diagnostic Code 8305  Neuritis

Diagnostic Code 8405  Neuralgia

Note:  Tic douloureux may be rated in 
accordance with severity, up to complete 
paralysis.

38 C.F.R. § 4.124(a) (1998).

The ratings above for neuralgia and neuritis are rated on the 
nerve affected.  In addition, the following regulations must 
be considered.

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating.  The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.  [Emphasis added].

38 C.F.R. § 4.123 (1998)

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  [Emphasis added].

38 C.F.R. § 4.124 (1998).

"Neuralgia" is pain extending along the course of one or 
more nerves usually without demonstrable changes in the nerve 
structure.  Webster's Medical Desk Dictionary 471 (1986).  
"Neuritis" is inflammation of a nerve.  Dorland's Illustrated 
Medical Dictionary 1127 (27th ed. 1988).  The record does not 
support the veteran's claim for a rating in excess of 30 
percent, as the evidence does not show that the veteran has 
symptoms compatible with complete paralysis of the fifth 
cranial nerve under DC 8205.  Further, the veteran has been 
given the maximum rating for neuralgia and neuritis under 38 
C.F.R. § 4.124.  The Board is sympathetic to the veteran's 
complaints of pain.  However, on the most recent VA 
examination in November 1997 and on the ENG in March 1998, 
the neurological examinations were essentially negative, 
except for, on the VA examination, limited excursion of the 
right brow.  There is no indication that the veteran has 
complete paralysis of the trigeminal cranial nerve or tic 
douloureux.  In summary, the preponderance of the evidence 
clearly establishes that the symptoms do not meet the 
criteria for an increased rating.  Rather, the rating 
assigned is in keeping with the disability picture.

Consideration has also been given to whether an 
extraschedular rating is in order.  The regulations provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1998).

The veteran has indicated that his disability is so severe 
that he should be given a higher rating.  In the January 1998 
supplemental statement of the case, the RO addressed the 
issue of entitlement to an extraschedular evaluation for 
service connected paralysis of the right forehead, history of 
injury with headaches.  The RO determined that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.  

The Board finds no reason for upsetting the RO's 
determination.  There is no evidence that the veteran's 
service-connected disability requires him to undergo frequent 
periods of hospitalization.  While he has had three 
operations for his service connected disability, this was 
over a several year period.  There is additionally no 
evidence that the veteran's service connected disability 
markedly interferes with his employment.  The veteran 
indicated that he last worked in 1983 and his disability 
began in 1995.  Consequently, the Board finds that an 
"exceptional or unusual disability picture" does not exist.

B. Residual scars, face and forehead

By rating action in January 1998, the evaluation of the 
veteran's service connected residual scars, face and forehead 
was increased to 10 percent from January 1995 under 
Diagnostic Codes (DC) 7899-7804 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under applicable criteria, a 10 percent rating is warranted 
for scars, superficial, tender, and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7305.  The 
veteran has received the maximum available under this rating 
code.  

A higher rating may be available for scars, disfiguring, 
head, face or neck:  

Complete or exceptionally repugnant 
deformity of one side of face or marked 
or repugnant bilateral 
disfigurement.............50

Severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, 
or auricles...........30

Moderate, disfiguring...........10

38 C.F.R. Part 4, Diagnostic Code 7800.

The record does not support the veteran's claim for a rating 
in excess of 10 percent, for scars of the forehead, as there 
is no evidence of severe disfigurement.  On the November 1997 
VA examination, the veteran had numerous very well healed 
surgical scars.  The scars were very subtle in nature.  They 
were evident on careful examination.  In summary, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for paralysis 
of the right forehead, with history of injury with headaches, 
and to an extraschedular rating under 38 C.F.R. § 3.321 
(1998), is denied.


Entitlement to a rating in excess of 10 percent for residual 
scars, face and forehead is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

